Adams, C. J.
1. BOARD of supervisors compromise of judgment. There is no pretense that the claim for taxes was not properly put in judgment, and no question is raised bi regal’d to the validity of the judgment, ^ bas now become a claim to be enforced by execnt}oni an(j ju our opinion stands upon the footing of any other judgment. The question, then, arises as to *73whether the board of supervisors has power to compromise a judgment. In our opinion it has. It is provided in section 303 of the Code, subd. 11, that county supervisors are “ to represent their respective counties, and to have the care and management of the property, and business of the county, in all cases where no other provision shall be made.” It was held in Grimes v. Hamilton County, 37 Iowa, 298, that this provision gave the board power to compromise an action if it acted in good faith; and it appears to us that it follows that the board may compromise a judgment if it acts in good faith. It is true that, where a claim has been reduced to judgment, all questions pertaining to the rightfulness of the claim have been adjudicated. But questions may arise subsequent to the rendition of the judgment, and where they are of such a character as to render a compromise expedient, it is manifest that the board ought to have the power to make it. Suppose, for instance, that the financial condition of the judgment debtor is such that the. board is unable to discover any way of collecting any part of the judgment. The board should have the power to accept a part in satisfaction of the whole, if in its judgment the best interests of the county would thereby be promoted. All rules of business conduct by which a prudent person is governed are applicable to a county in the management of its affairs under similar circumstances.
It is true that in the case at bar the plaintiff avers that the judgment debtor was solvent. But that averment is not material. "We cannot go into any such question of fact in this action. The question before us is one of jurisdiction. If the board can make a compromise with an insolvent judgment debtor, it must be allowed to judge for itself in any given case as to whether the debtor is insolvent or not, and-an error made in this respect, however great, would not affect its jurisdiction. In our opinion the demurrer was properly sustained.
Affirmed.